Name: Commission Regulation (EC) No 961/2002 of 5 June 2002 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2001/02 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  distributive trades;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0961Commission Regulation (EC) No 961/2002 of 5 June 2002 fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2001/02 marketing year Official Journal L 148 , 06/06/2002 P. 0018 - 0018Commission Regulation (EC) No 961/2002of 5 June 2002fixing the storage aid for unprocessed dried grapes and unprocessed dried figs from the 2001/02 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 9(8) thereof,Whereas:(1) Article 9(4) of Regulation (EC) No 2201/96 provides for aid to be granted to storage agencies for the quantities of sultanas, currants and dried figs that they buy in and for the actual duration of storage.(2) Article 2 of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1343/2001(4), lays down the dates of the marketing years.(3) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2001/02 marketing year should be fixed and, to that end, account should be taken of Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs(5) and of the fact that the storage aid is to be calculated on the basis of the technical cost of storage and of financing the buying-in price paid for the products.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For products from the 2001/02 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be:(a) EUR 0,1405 per day and per tonne net weight until 28 February 2003 and EUR 0,1144 per day and per tonne net weight from 1 March 2003 for dried grapes;(b) EUR 0,1261 per day and per tonne net weight for dried figs.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 181, 4.7.2001, p. 16.(5) OJ L 192, 24.7.1999, p. 33.